DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/14/2019 and 09/01/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 9, 11, 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kashishita (US 2020/0286923 A1) in view of Mitchell (US 2020/0115387 A1), and Ishii (US 2019/0243174 A1).
Regarding claim 1, Kashishita teaches a liquid crystal cell including a plurality of antenna units, the liquid crystal cell comprising: 
a TFT board ([0026] patch substrate 12) including a first dielectric substrate (Fig. 2, 15, [0026] a dielectric substrate 15), a plurality of TFTs on the first dielectric substrate (Fig. 2, [0026], TFTs 17), and a plurality of patch electrodes electrically connected to the plurality of TFTs (Fig. 2, [0026], patch electrodes 16, each connected to 17); 
a slot board (Fig. 2, [0027] slot substrate 13) including a second dielectric substrate ([0027] a second dielectric substrate 18) and a slot electrode having a plurality of slots on the second dielectric substrate ([0027] 21, 19); 
an alignment film having conductivity on at least one of the plurality of patch electrodes and the slot electrode (Fig. 2, [0028], a first and a second alignment film 22, 23); and 
a liquid crystal layer (Fig. 2, [0030], liquid crystal layer 14) disposed between the TFT board (12) and the slot board (13) with the plurality of patch electrodes (16) and the slot electrode facing each other (19).
However, Kashishita does not explicitly teach that the alignment film is a conductive film and the liquid crystal molecules are horizontally aligned with respect to the TFT board and the 
Mitchell teaches a conductive alignment layer in LCD devices ([0331] increase the electrical conductivity of the alignment layer).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to apply the teachings of Mitchell to the teachings of Kashishita to increase the conductivity of the alignment layer so that the alignment of the liquid crystal medium is enhanced (Mitchell, [0331]).
However Kashishita in view of Mitchell does not explicitly teach a liquid crystal cell comprising a liquid crystal layer including liquid crystal molecules that are horizontally aligned with respect to the TFT board and the slot board while no voltage is being applied across the plurality of patch electrodes and the slot electrode.
Ishii teaches the liquid crystal molecules may be horizontally or vertically aligned depending on driving types when no electric field is applied ([0088]). 
It would have been an obvious design choice to the ordinary skilled in the art before the effective filing date of claimed invention to choose that the liquid crystal molecules are horizontally aligned depending on the driving type (Ishii [0088]) since Applicant has not disclosed that aligning the molecules horizontally while no voltage is being applied is used for a particular purpose, or solves a stated problem. Therefore, it would have been an obvious matter of design choice to modify Kashishita in view of Mitchell to obtain the invention as specified in the claim.
Regarding claim 3, all the limitations of claim 1 are taught by Kashishita in view of Mitchell and Ishii.
Kashishita in view of Mitchell and Ishii further teaches a liquid crystal cell, wherein the conductive alignment film includes a conductive polymer (Kashishita [0028]).
Regarding claim 9, all the limitations of claim 1 are taught by Kashishita in view of Mitchell and Ishii.
Kashishita in view of Mitchell and Ishii further teaches a liquid crystal cell, wherein the -54-Attorney Docket No.: US76314 conductive alignment film is an aligned conductive film subjected to an alignment treatment ([0139]).
Regarding claim 11, all the limitations of claim 1 are taught by Kashishita in view of Mitchell and Ishii.
Kashishita in view of Mitchell and Ishii further teaches a liquid crystal cell, wherein the liquid crystal molecules have at least one functional group selected from the group consisting of a halogen group, an SCN group, an NCS group, a CN group, an OCN group, an NCO group, a CF3 group, an OCF3 group, and an SF5 group ([0032], [0058]).
Regarding claim 12, all the limitations of claim 1 are taught by Kashishita in view of Mitchell and Ishii.
Kashishita in view of Mitchell and Ishii further teaches a liquid crystal cell, wherein the liquid crystal molecules have at least one bond selected from the group consisting of carbon-[0051], [0061]).
Regarding claim 14, all the limitations of claim 1 are taught by Kashishita in view of Mitchell and Ishii.
Kashishita in view of Mitchell and Ishii further teaches a scanning antenna comprising: the liquid crystal cell according to claim 1 (see the rejection of claim 1 above); and 
a reflective conductive plate facing a surface of the second dielectric substrate away from the liquid crystal layer with a dielectric layer therebetween (Fig. 2, 25, [0034]).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kashishita (US 2020/0286923 A1) in view of Mitchell (US 2020/0115387 A1), and Ishii (US 2019/0243174 A1) as applied to claim 1 above, and further in view of Park (US 2020/0271975 A1).
Regarding claim 2, all the limitations of claim 1 are taught by Kashishita in view of Mitchell and Ishii.
Kashishita in view of Mitchell and Ishii does not explicitly teach a liquid crystal cell, wherein the conductive alignment film has a surface resistance of less than                         
                            1
                            ×
                            
                                
                                    10
                                
                                
                                    7
                                
                            
                            Ω
                            /
                            □
                        
                    .
Park teaches a liquid crystal cell, wherein the conductive alignment film has a surface resistance of less than                         
                            1
                            ×
                            
                                
                                    10
                                
                                
                                    7
                                
                            
                            Ω
                            /
                            □
                        
                     ([0181], Table 6).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to apply the teachings of Park to the teachings of Park, [0182]).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kashishita (US 2020/0286923 A1) in view of Mitchell (US 2020/0115387 A1), and Ishii (US 2019/0243174 A1) as applied to claim 3 above, and further in view of Tahon (US 2004/0041969 A1).
Regarding claim 4, all the limitations of claim 3 are taught by Kashishita in view of Mitchell and Ishii.
Kashishita in view of Mitchell and Ishii does not explicitly teach a liquid crystal cell, wherein the conductive polymer is a polythiophene conductive polymer. 
Tahon teaches a liquid crystal cell, wherein the conductive polymer is a polythiophene conductive polymer ([0025]).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to apply the teachings of Tahon to the teachings of Kashishita in view of Mitchell and Ishii to have long-term stable structure (Tahon [0025]).
Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kashishita (US 2020/0286923 A1) in view of Mitchell (US 2020/0115387 A1), and Ishii (US 2019/0243174 A1) as applied to claim 1 above, and further in view of Ju (US 2018/0186936 A1).
Regarding claim 5, all the limitations of claim 1 are taught by Kashishita in view of Mitchell and Ishii.

Ju teaches a liquid crystal cell, wherein the conductive alignment film includes a resin component and a conductive filler ([0002]).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to apply the teachings of Ju to the teachings of Kashishita in view of Mitchell and Ishii to have various advantages in terms of thermal oxidation resistance, heat resistance, radiation resistance, low-temperature characteristics, chemical resistance and the like (Ju [0002]).
Regarding claim 6, all the limitations of claim 5 are taught by Kashishita in view of Mitchell and Ishii and further in view of Ju.
Ju further teaches a liquid crystal cell, wherein the conductive filler is contained in an amount of 1% by mass or more ([0031]).
Regarding claim 7, all the limitations of claim 5 are taught by Kashishita in view of Mitchell and Ishii and further in view of Ju.
Ju further teaches a liquid crystal cell, wherein the conductive filler is at least one selected from the group consisting of carbon black, a carbon nanotube, a silver particle, and a silver nanowire ([0029]).
Regarding claim 8, all the limitations of claim 5 are taught by Kashishita in view of Mitchell and Ishii and further in view of Ju.
[0031]).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kashishita (US 2020/0286923 A1) in view of Mitchell (US 2020/0115387 A1), and Ishii (US 2019/0243174 A1) as applied to claim 1 above, and further in view of Eguchi (US 5,465,169).
Regarding claim 13, all the limitations of claim 1 are taught by Kashishita in view of Mitchell and Ishii.
Kashishita in view of Mitchell and Ishii does not explicitly teach a liquid crystal cell, further -55-Attorney Docket No.: US76314 comprising a conductive protection film covering the plurality of patch electrodes and the slot electrode, wherein the conductive alignment film is disposed on at least one of the plurality of patch electrodes and the slot electrode with the conductive protection film therebetween.
Eguchi teaches a liquid crystal cell, further -55-Attorney Docket No.: US76314 comprising a conductive protection film covering the plurality of patch electrodes and the slot electrode, wherein the conductive alignment film is disposed on at least one of the plurality of patch electrodes and the slot electrode with the conductive protection film therebetween (Abstract, Fig. 1, 12b, 13b, 14b).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to apply the teachings of Eguchi to the teachings of Kashishita in view of Mitchell and Ishii so as to provide an improvement in prevention of crosstalk (Eguchi, Abstract).
Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 10, the prior arts fail to teach or reasonably suggest a liquid crystal cell, wherein the conductive film is disposed only on at least one of the plurality of patch electrodes and the slot electrode and is not disposed over an area of the TFT board not including the plurality of patch electrodes and an area of the slot board not including the slot electrode, in combination with the other limitations of the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEOKJIN KIM whose telephone number is (571)272-1487.  The examiner can normally be reached on M-F: 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H. Taningco can be reached on 571-272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEOKJIN KIM/Primary Examiner, Art Unit 2844